Case 0:20-cv-61912-DPG Document 25 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                         Plaintiff

                 v.
                                                       Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                         Defendant.


   PLAINTIFFS’ MOTION FOR TWO-DAY EXTENSION OF TIME TO RESPOND TO
                          MOTIONS TO DISMISS

         Plaintiff Larry Klayman (“Klayman”) respectfully submit this motion for a second, two-

  day extension of time to respond to (1) Defendant Roger Stone’s Motion to Dismiss and (2)

  Defendants Infowars, LLC, Free Speech Systems LLC, Alex Jones, and Owen Shroyer’s Motion

  to Dismiss, both of which were filed in state court prior to the Notice of Removal.

         Mr. Klayman has had a very heavy litigation period during this time and has had client

  emergencies pop up and therefore requests a brief, two-day extension up to and including

  November 2, 2020, to respond to these motions.

         Defendants will not be prejudiced from this short extension and this motion is being filed

  in good faith and not for the purpose of delay. No further extensions will be requested.

         On October 28, 2020 at 4:05 EST, the undersigned’s office sent an email to counsel for

  both Defendant Stone as well as the Infowars Defendants seeking consent for this motion. In the

  email, the undersigned’s office asked for a response by 12:00, noon today October 29, 2020. At

  the time of filing, the undersigned’s office has not received any response.


  Dated: October 29, 2020                                      Respectfully submitted,



                                                   1
Case 0:20-cv-61912-DPG Document 25 Entered on FLSD Docket 10/29/2020 Page 2 of 2




                                                             /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            FL Bar No. 246220
                                                            7050 W. Palmetto Park Road
                                                            Tel: (561) 558-5336
                                                            Email:leklayman@gmail.com

                                                            Plaintiff Pro Se

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 29th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
